Citation Nr: 0414507	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  97-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to March 
1978,

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO) which denied service 
connection for an anxiety disorder.


FINDINGS OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate the 
veteran's report of in-service stressors upon which a 
diagnosis of PTSD was based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service records show that the veteran served as trumpet 
player with the 2nd U.S. Marine Division.  Service medical 
records show that in December 1976 the veteran was seen for 
complaints of anxiety, nerves, and chest pain, for the last 6 
to 7 months.  He also indicated that he had problems sleeping 
at night.  The veteran indicated that he had no family 
problems or marital problems or problems at work.  He just 
had small petty difficulties in everyday living, which got 
him tense and upset causing him to shake and experience chest 
pain.  The examiner noted that the veteran presented a very 
nervous personality and spoke very fast in normal 
conversation.  The veteran was scheduled for a psychiatric 
evaluation.  In January 1977, the veteran was seen with 
complaints of vomiting.  It was noted that the veteran was 
experiencing acute anxiety which manifested itself 
somatically in cramps, blurry vision, and acute emotional 
upset.  It was noted that the veteran was extremely afraid of 
flying, to which he attributed his present state of upset.  
The impression was acute anxiety reaction.

In February 1977 the veteran complained of being jumpy and 
the plan was to increase his Millaril.  Later that month the 
veteran was seen again indicating that he had been restless, 
especially at night, and somewhat calmer.  The examiner 
believed that more medication was appropriate and that it 
seemed likely that the Mellaril would cause too many side 
effects and he was prescribed Thorazine.

In February 1977 the veteran had a psychiatric evaluation.  
The veteran was seen due to his airplane phobia on a degree, 
which caused him not to perform his duties positively.  It 
was noted that the veteran had a 1 1/2 year history of fear of 
flying, increased anxiety, physical complaints, and temper 
outbursts.  The veteran indicated that he was becoming 
extremely concerned about this.  The examiner noted that no 
precipitant was noted after reasonably careful examination, 
other than being assigned at this base as the noted factor.  
The veteran reported that he had always been tense and had 
seen a doctor for this.  He indicated that he had never felt 
this way before.  The diagnosis was anxiety and the examiner 
recommended that the veteran not fly - he had a bonafide 
severe fear of flying; Mellaril 10 mg.; RTC.

On June 21, 1977, the veteran complained of nervous tension 
and vomiting.  The veteran indicated that his wife was 
pregnant and was to deliver in 1 week.  It was noted that the 
veteran had high-tension level and was taking Thorazine.  The 
veteran also complained of muscle cramps to abdomen.  The 
examiner noted possible reaction to Thorazine.  The veteran 
was seen on June 22, 1977, again complaining of nervous 
tension and insomnia.  He indicated that he could not keep 
any food down.  The veteran was again seen on June 27, 1977 
with complaints of cramps, heartburn, and insomnia.  On June 
27, 1977, the examiner noted that the veteran continued to 
have extreme anxiety and his Valium was increased.

The veteran had a psychiatric evaluation conducted by the 
Division Psychiatrist in January 1978.  It was noted that the 
veteran had been seen in February 1977 by the former Division 
Psychiatrist and was seen in March 1977, April 1977.  The 
evaluation indicated that the veteran had multiple 
consultations at the Branch Clinic and Base Dispensary for 
anxiety reactions.  The veteran indicated that he was not 
satisfied with his present MOS and because of this he could 
not function fully.  He stated that his reenlistment was a 
mistake and he was reassured he would not be leaving Camp 
Lejeune, but he indicated they were ordering him to go 
overseas.  He indicated that he wanted to get out, because no 
matter what the Marine Corps did his problems would be there.  
He stated that by staying in, it only intensified his 
problems to the point that one time something might happen 
that should not happen.  

It was noted that the veteran's Commanding Officer described 
the veteran as a competent individual that was dependable, 
conscientious, and energetic in his daily duties.  However, 
he also seemed to be a very sensitive and hyperactive person.  
He was in the past two years, had had many highs and lows.  
He was an extreme worrier that could compound a simple 
problem into a disaster.  Prior to his reenlistment, he was 
very insecure concerning his family.  Once he made the 
decision to reenlist, the problem and worry seemed to 
disappear.  In the past couple of months, it was understood 
that his mother-in-law had an extreme case of cancer.  It was 
felt that his in-laws were closer to him than that of his 
real parents.  The uncertainty of when death would occur was 
always on his mind.  Death seemed to be a preoccupation of 
his mind, since he also had previous fears of flying, 
especially in C130s, C117s, and helicopters.  A crashing joke 
was taken very seriously.  The commander personally felt that 
if the veteran was transferred to an overseas tour, he would 
have problems mentally and become a burden to his unit and 
command.  He recommended that the veteran either be retained 
at the command or be discharged.  

The examination showed the veteran to be oriented, 
cooperative, alert, appropriately dressed, who was productive 
but emotional in speech.  He revealed no confusion, clouding 
of consciousness or dreamy state.  He showed no disturbance 
in concentration or attention.  His thoughts revealed no 
signs of illogicality, incoherence, tangentiality, 
irrelevance, flight of ideas, or looseness in associations.  
His thinking was goal directed.  He was not evasive about 
presenting significant events in his past history, which was 
presented in a chronological order.  He was believed to be 
unhappy, frustrated, dissatisfied than depressed concerning 
his military responsibilities and insecure about his family 
responsibilities.  His emotional tone was one of immaturity 
and short sightedness.  He did not demonstrate fear; mood 
swings, but admitted to considerable apathy towards the 
Marine Corps.  His motor behavior had no over activity, 
negativism, automatism, compulsion, or hypoactivity.  He 
demonstrated considerable evidence of anxiety.  His memory 
was intact including immediate retention and recall.  There 
was no evidence of delusion, obsession, hypochondria, 
illusions, or hallucinations.  He denied depersonalization, 
derealization, and amnesia.  His fund of general information 
was adequate.  His judgment by history was poor, impulsive, 
and immature.  His ability to tolerate frustration, anxiety, 
and conflict was limited.  The main content of the subject's 
thoughts revolved around his difficulties in fulfilling his 
family and personal responsibilities and looking at the 
Marine Corps as hindering him from solving his problems.  On 
this background, the examiner noted, was a personality 
structure of insecurity, immaturity, and anxiety.  He was 
scheduled for an overseas assignment soon.  

The psychiatric diagnosis: immature personality disorder, 
chronic, moderately severe, existed prior to enlistment; 
manifested by immaturity, tendency to blame others for his 
difficulties, limited means to cope with frustration with 
periods of anxiety and depression; bonafide phobia in flying; 
considerable personal problems that he could not handle.

Recommendation and discussion: it was the opinion that the 
available information and current findings revealed certain 
life long personality problems and significant abnormalities 
of emotional control.  The examiner noted that this would 
interfere with successful military performance.  A 
characterological diagnosis was warranted because of its 
significant severity to psychiatrically recommend 
administrative separation.

A letter from J.F.C., M.D., P.C., dated October 1997 
indicated the physician had seen the veteran 13 years ago, 
but did not have those records.  The veteran reported that he 
was kicked out of the Marine Corps due to a personality 
disorder.  It was noted that the veteran had panic attacks, 
was paranoid, and could not fly on a plane.  He had had 
destructive thoughts, thoughts of maiming, tearing, and 
destroying.  He reported stress in the middle of the day, 
which was helped by physical workouts.  He indicated that he 
found himself exploding and "losing it".  He reported 
continued nightmares and flashbacks about flying and would go 
from place to place and not know how he got there.  The 
diagnosis was major depression recurrent, rule out panic 
anxiety attacks.  The examiner noted that he had known the 
veteran since 1984 and did not see him as having a 
personality disorder.

At his December 1997 RO hearing, the veteran testified that 
when he was in Okinawa in 1974 to 1975 he went down in a 
couple of CH46's and a couple of 53's with hydraulic 
problems.  He indicated that he just got shaken up when the 
aircraft went down.  When he returned to Camp Lejeune, he 
indicated that the band was flying in a new Marine Corps jet 
and while in flight the cargo vent door opened by itself and 
the jet took an immediate nosedive.  He testified that while 
flying on a C117 out from New River Air Station, the plane 
was dropping gas and brushing trees because it was so 
overweight.  He indicated that the windows started popping.  
He also indicated that he had been on C130s when the engines 
caught fire and had to force land to put out the fire.  He 
testified that this all added to the fear of flying.  The 
veteran indicated that prior to his discharge from service 
when he was ordered to get on an aircraft he would have 
nightmares the night before and would put his fist through 
the walls and he indicated he strangled his wife one time 
when he was asleep.  The veteran indicated that while in the 
military when he went to the dispensary in December the 
corpsman laughed at him and a doctor also laughed him at.  
When he was referred for a psychiatric evaluation that doctor 
was nice to him and he was prescribed Thorazine.  The veteran 
testified that he was taking 250 to 500 milligrams 4 to 6 
times a day of Thorazine, but that was missing from his file.  

At his April 1999 contract VA examination, the veteran 
reported that his problems started while he was in the Marine 
Corps serving as a trumpet player in the band and had to fly 
to different areas in order to play.  He indicated that 
several times during the years 1975 to 1977 he was involved 
in near crashes of his airplane, stating that the plane 
caught fire at one time and went down, the windows blew out, 
and he thought he was going to die.  He stated that he was 
having increased difficulty with anxiety during that time and 
for his last year in the military was placed on Thorazine.  
He indicated that his behavior changed to the point where he 
became hostile, especially the day before a scheduled flight.  
He discussed occasions where he ran his hand through the wall 
choked his wife, had poor interpersonal relationships, 
difficulty functioning, and difficulty maintaining 
employment.  Since he was discharged from the military he had 
been able to manage a job but it has taken multiple 
medications.  This seems to have helped his anxiety although 
he continued to complain of panic attacks identified as heart 
palpitations, diaphoresis, hopelessness, helplessness, and 
feelings of doom.  He indicated that these were occurring 
about once a month at the present time.  Since he has been in 
treatment and individual psychotherapy, his symptoms have 
decreased significantly.

At his VA contract examination dated May 1999, the veteran 
testified that in the service he was a musician and played 
the trumpet.  Because of this, the band which consisted of 35 
to 40 individuals was required to do a great deal of 
traveling, particularly air travel by various aircraft 
including helicopters and airplanes.  During some more active 
times of his duty, it would not be unusual for him to travel 
by air three to four times per week.  He estimated that 
during his military career he took 500 to 1000 flights.  He 
indicated that during his station in Okinawa, he had numerous 
bad experiences particularly relating to helicopter flights.  
He stated that in Okinawa there had been a number of fatal 
crashes involving helicopters and the squadron of helicopters 
itself had even been downed for a period of time due to the 
high failure rates.  He indicated that during a six-month 
period he was on a helicopter, which blew a fluid line and 
necessitated him and another soldier to quickly replace 
leaking hydraulic fluid, but despite this the helicopter came 
down quickly and bounced.  A second similar episode during 
which rotor problems developed and again caused a rapid 
descent.  He stated that he had five to six similar 
experiences during a six-month period.  He recalled 
approximately 20 to 25 flights during this period of time.  
This, he indicated, did not seem to be the beginning of any 
fear of flying or anxiety problems.  In fact, he returned 
stateside and went to the Naval School of Music in Norfolk, 
Virginia then on to Camp Lejeune.  He indicated that it was 
at this point that he experienced a number of problems in 
aircraft again.  He mentioned an incident in which he was in 
a C117 which had to drop fuel on take off in order to gain 
altitude and still managed to scrape treetops as they took 
off.  A second episode was in a C130 which caught fire on a 
wing while carrying a fuel tank as cargo.  On another day, 
they were handed parachutes on the way into a plane due to 
concerns about its air-worthiness although this flight was 
later cancelled.  One of the most significant experiences he 
described was when a DC 10 which he was flying with the rest 
of the band, which during mid-air flight, the front door of 
the jet came open and there was a need to make a rapid 
descent in order to get to a lower altitude in order to lower 
the risk of asphyxiation to the passengers.  He also 
remembers flights which were hit by lightening at least two 
or three times.  He stated that prior to the military he 
actually loved to fly, but since the military he had not 
flown at all.  Toward the end of his military career, he 
began awakening from sleep days before he was scheduled to 
fly and also developed problems containing hostility and 
impulsivity.  He would become frustrated, punch his fist 
through the wall and one time woke up choking his wife.

After the examination, the examiner indicated that the 
veteran had the onset of an anxiety disorder, specifically 
PTSD during his tour in the military in the 1970s.  Specific 
precipitating events appeared to be those related to several 
aircraft mishaps which possibly lead to his eventual 
discharge from the service.  Since then, the examiner 
indicated that the veteran had been unable to fly in an 
aircraft and had been in frequent treatment with 
psychiatrists or with his therapist.  He continued to have a 
number of anxiety related symptoms, some of which appeared to 
be psychophysiologic, as they pertain to problems with his 
gastrointestinal tract including irritable bowel and colitis.  
In addition, the veteran reported nightmares on the frequency 
of approximately four per month as well as a change in his 
ability to tolerate frustration and control his irritability 
and temper.  The veteran complained of poor sleep and 
nightmares of being on a plane, with symptoms exacerbating 
about two years ago.  

The examiner diagnosed PTSD, severe, treated in partial 
remission, noting the veteran's fear of flying and near death 
experience in a plane crash.  The examiner indicated that the 
veteran did not have a personality disorder.  

The RO sent the veteran a letter dated June 2000 asking that 
he furnish information and evidence, including dates and 
places of events, pertaining to the stressful experience or 
experiences in service which might have precipitated PTSD.  
He did not reply to that letter.  

The RO contacted the Department of the Navy in May 2001 
concerning the veteran's alleged stressors.  In June 2001, 
the Department of the Navy responded indicating that the 
response for information was not reasonably described for 
identifying units and locating records.  The Archives needed 
specific Marine Corps units and a detailed timeframe to 
properly access the records.  

In July 2001, the RO sent the veteran a letter asking him to 
give specific information regarding the dates, times, 
locations, detailed descriptions of the events, duty 
assignments and names/units of individuals involved in the 
incidents or atrocities he experienced or witnessed which 
were necessary to conduct research of any of the stressful 
events which he reported.  The veteran did not respond and a 
second letter was mailed to the veteran in September 2001, 
with no response received.

In April 2003, the RO sent a letter to the Marine Corps 
Historical Center indicating the veteran's claimed stressors 
and asking that these stressors be verified.  In May 2003, 
the Department of the Navy responded indicating that the 
information contained in the veteran's claim was insufficient 
for the purpose of conducting any meaningful research on the 
veteran's behalf.  The letter indicated that a stress 
incident described in detail, one relating to the who, what, 
when, and where would very likely be within their capability 
to verify through various unit records.  Date spans of less 
than seven days were preferred due to the large volume and 
variety of records normally available.  

Criteria

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 State. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).

The veteran filed his claims for service connection for PTSD 
in September 1995.  The RO decided this claim before the 
enactment of the VCAA in a rating decision dated January 1998 
in which the veteran was denied the benefit sought on appeal.  
For this reason, there was a procedural irregularity in the 
development of the claim in that the veteran was not provided 
with the information required under VCAA until after the 
initial decision.  However, as a result of the ongoing 
development of the claim, this unavoidable procedural 
irregularity did not result in prejudice to the claimant.  
The appellant was in fact provided with the information 
required under VCAA.  

In February 2001, the RO sent the veteran a letter providing 
the notices required under VCAA.  In this letter, the RO 
explained the information and evidence needed to substantiate 
his claim for service connection with specific references to 
the need to provide medical evidence, which established that 
disability had a relationship to service.  The letter also 
explained what portion of the evidence and information would 
be obtained by VA, noting, for example, that VA would attempt 
to obtain VA medical records or other medical treatment 
records that the claimant tells VA about.  With regard to the 
claimant's responsibilities in the development of the claim, 
the letters explained that the claimant needed to provide VA 
with such information as the names and addresses of persons 
and agencies having records relevant to the claims, along 
with a statement of the approximate time frames of the 
records.  Finally, the claimant was asked to tell VA about 
any information or evidence he wanted VA to try to get for 
him.  Thus, the letter, as well as several other documents 
sent to the claimant during the course of the development of 
the claim, provided notices as required under the provisions 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, as noted above, there was a procedural irregularity.  
The notice letter was in 2001, approximately three years 
after the RO initially decided the case.  Both 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) require that 
information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
claimant.  The development of the claim continued for more 
than a year after February 2001, and the veteran participated 
in that development.  In the year following February 2001, 
the veteran was contacted by the RO on two occasions asking 
for further information concerning his stressors so that 
verification could be made through the Marine Corps 
Historical Center; however, the veteran did not respond.  The 
RO again contacted the Marine Corps Historical Center in May 
2003 and provided the stressor information that the veteran 
had provided through VA examinations, statements, and his 
December 1997 RO hearing.  The Department of the Navy 
responded in May 2003 indicating again that specific 
information concerning the veteran's stressors was needed.  

In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken in this claim, the 
requirements of VCAA have been met.  At this point, there is 
no reasonable possibility that further development would aid 
in the substantiation of the claim.  For this reason a remand 
for further development is not required.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor. 
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, the service records do not show the veteran 
engaged in combat, and it is not contended otherwise.  Thus, 
his assertions of service stressors are not sufficient to 
establish that they occurred; rather, his stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 128.; Doran v. 
Brown, 6 Vet. App. 283 (1994).



Analysis

In summary, to establish service connection for PTSD there 
must be confirmation of inservice stressors.  Here, there is 
no adequate evidence establishing that the veteran's claimed 
in-service stressors occurred.  A critical element needed to 
establish service connection for PTSD is missing.  The 
veteran's alleged stressors have not been verified by the 
service department, and the veteran has submitted no 
independent evidence to show that his alleged stressors 
actually occurred.  The veteran was asked through two 
separate letters to provide more specific detail concerning 
his near death aircraft experiences so that the U.S. Marine 
Corps Historical Center could verify his stressors.  The 
veteran did not respond to these letters.  Even after getting 
no response from the veteran, the RO again contacted the U.S. 
Marine Corps Historical Center with the available stressor 
information on hand and again received a response from the 
Center that more specific information had to be received in 
order to verify the claimed stressors.  In Wood v. Derwinski, 
1 Vet. App. 190 (1991) the United States Court of Appeals for 
Veterans Claims commented that the factual data required, 
i.e., names, dates and places, are straightforward facts and 
do not place an impossible or onerous task on an appellant.  
The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.

In addition, on VA examinations the veteran has reported 
stressors including a near death experience in a plane crash 
and several aircraft mishaps.  He reported incidents aboard 
aircraft in which the motor caught fire, windows exploded, 
and doors opened.  He noted other aircraft events including 
several flights being struck by lightening and a helicopter 
flight coming down quickly because it lost hydraulic fluid 
and one with rotor problems.  However, the veteran's military 
medical records do not show precipitating factors.  None of 
the service medical records, including psychological and 
psychiatric sessions make reference to the veteran being 
involved in aircraft incidents to include near death 
experiences.  The psychiatric records note that the veteran 
had a personality disorder which existed prior to service and 
which, among other symptoms, was manifested by a bonafide 
fear of flying, anxiety, and immaturity.  The February 1977 
psychiatric examiner noted that no precipitant was noted 
after reasonably careful examination, other than being 
assigned at this base as the noted factor.  Consequently, the 
claim of service connection for PTSD must be denied.  

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



